


109 HR 5482 IH: To amend the Fair Credit Reporting Act to provide

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5482
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mrs. Maloney
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Fair Credit Reporting Act to provide
		  individuals the ability to control access to their credit reports, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the Identity
			 Theft Protection Act of 2006.
		2.Protection of data
			 through security freeze
			(a)In
			 generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is
			 amended by inserting after section 605B (relating to block resulting from
			 identity theft) the following new section:
				
					605C.Protection of
				data through security freeze
						(a)In
				general
							(1)EmplacementA
				consumer may place a security freeze on the consumer report of the consumer by
				making a request to a consumer reporting agency in writing or by
				telephone.
							(2)Consumer
				disclosureIf a consumer requests a security freeze, the consumer
				reporting agency shall disclose to the consumer the process of placing and
				removing the security freeze and explain to the consumer the potential
				consequences of the security freeze.
							(b)Effect of
				Security Freeze
							(1)Release of
				information blockedIf a
				security freeze is in place on a consumer report of a consumer, a consumer
				reporting agency may not release the consumer report or information from the
				consumer report to a third party without prior express authorization from the
				consumer.
							(2)Information
				provided to third partiesParagraph (2) shall not be construed as
				preventing a consumer reporting agency from advising a third party that a
				security freeze is in effect with respect to a consumer report of a
				consumer.
							(3)Treatment as
				incomplete applicationIf a third party, in connection with an
				application for credit, requests access to a consumer report on which a
				security freeze is in place, the third party may treat the application as
				incomplete.
							(c)Removal;
				Temporary Suspension
							(1)In
				generalExcept as provided in paragraph (4), a security freeze
				shall remain in place until the consumer requests that the security freeze be
				removed. A consumer may remove a security freeze on the consumer report of the
				consumer by making a request to a consumer reporting agency in writing or by
				telephone.
							(2)ConditionsA
				consumer reporting agency may remove a security freeze placed on the consumer
				report of a consumer only—
								(A)upon the consumer’s
				request, pursuant to paragraph (1); or
								(B)if the agency
				determines that the consumer report of a consumer was frozen due to a material
				misrepresentation of fact by the consumer.
								(3)Notification to
				consumerIf a consumer reporting agency intends to remove a
				freeze upon the consumer report of a consumer pursuant to paragraph (2)(B), the
				consumer reporting agency shall notify the consumer in writing prior to
				removing the freeze on the consumer report.
							(4)Temporary
				suspensionA consumer may have a security freeze on the consumer
				report of the consumer temporarily suspended by making a request to a consumer
				reporting agency in writing or by telephone and specifying beginning and ending
				dates for the period during which the security freeze is not to apply to the
				consumer report of the consumer.
							(d)Response Times;
				Notification of Other Entities
							(1)In
				generalA consumer reporting agency shall—
								(A)place a security
				freeze on the consumer report of a consumer under subsection (a) not later than
				5 business days after receiving a request from the consumer under subsection
				(a)(1); and
								(B)remove, or
				temporarily suspend, a security freeze within 3 business days after receiving a
				request for removal or temporary suspension from the consumer under subsection
				(c).
								(2)Notification of
				other covered entitiesIf the consumer requests in writing or by
				telephone that other covered entities be notified of the request, the consumer
				reporting agency shall notify all other consumer reporting agencies described
				in section 603(p)(1) of the request within 3 days after placing, removing, or
				temporarily suspending a security freeze on the consumer report of the consumer
				under subsection (a), (c)(2)(A), or (c)(4), respectively.
							(3)Implementation by
				other covered entitiesA consumer reporting agency that is
				notified of a request under paragraph (2) to place, remove, or temporarily
				suspend a security freeze on a consumer report of a consumer shall place,
				remove, or temporarily suspend the security freeze on that consumer report
				within 3 business days after receiving the notification.
							(e)Confirmation
							(1)In
				generalWhenever a consumer reporting agency places, removes, or
				temporarily suspends a security freeze on the consumer report of a consumer at
				the request of that consumer under subsection (a) or (c), respectively, the
				consumer reporting agency shall send a written confirmation of such action to
				the consumer within 10 business days after placing, removing, or temporarily
				suspending the security freeze on the consumer report.
							(2)ExceptionThis
				subsection shall not apply to the placement, removal, or temporary suspension
				of a security freeze by a consumer reporting agency because of a notification
				received under subsection (d)(2).
							(f)ID
				requiredA consumer reporting agency may not place, remove, or
				temporarily suspend a security freeze on the consumer report of a consumer at
				the consumer’s request unless the consumer provides proper identification
				(within the meaning of section 610(a)(1)) and the regulations prescribed under
				such subsection.
						(g)ExceptionsThis
				section shall not apply to the use of a consumer credit report by any of the
				following:
							(1)A person or
				entity, or a subsidiary, affiliate, or agent of that person or entity, or an
				assignee of a financial obligation owing by the consumer to that person or
				entity, or a prospective assignee of a financial obligation owing by the
				consumer to that person or entity in conjunction with the proposed purchase of
				the financial obligation, with which the consumer has or had prior to
				assignment an account or contract, including a demand deposit account, or to
				whom the consumer issued a negotiable instrument, for the purposes of reviewing
				the account or collecting the financial obligation owing for the account,
				contract, or negotiable instrument.
							(2)Any Federal, State
				or local agency, law enforcement agency, trial court, or private collection
				agency acting pursuant to a court order, warrant, or subpoena.
							(3)A child support
				agency or its agents or assigns acting pursuant to subtitle D of title IV of
				the Social Security Act or similar
				State law.
							(4)The Department of
				Health and Human Services, a similar State agency, or the agents or assigns of
				the Federal or State agency acting to investigate medicare or medicaid
				fraud.
							(5)The Internal
				Revenue Service or a State or municipal taxing authority, or a State department
				of motor vehicles, or any of the agents or assigns of these Federal, State, or
				municipal agencies acting to investigate or collect delinquent taxes or unpaid
				court orders or to fulfill any of their other statutory
				responsibilities.
							(6)The use of
				consumer credit information for the purposes of prescreening as provided under
				this title.
							(7)Any person or
				entity administering a credit file monitoring subscription to which the
				consumer has subscribed.
							(8)Any person or
				entity for the purpose of providing a consumer with a copy of his or her credit
				report or credit score upon the consumer’s request.
							(h)Fees
							(1)In
				general
								(A)Certain
				reasonable fees allowedExcept as provided in paragraph (2), a
				consumer reporting agency may charge a reasonable fee, as determined by the
				Commission, for placing or temporarily suspending a security freeze on the
				consumer report of a consumer.
								(B)Factors to be
				consideredIn considering
				what is reasonable for the purpose of subparagraph (A), the Commission shall
				consider the prevailing fees permitted by State law immediately before the date
				of the enactment of the Identity Theft Protection Act of 2006.
								(C)Fee for removal
				of freeze prohibitedNo fee may be charged for removal of a
				security freeze.
								(2)ID theft
				victimsA consumer reporting agency may not charge a fee for
				placing, removing, or temporarily suspending a security freeze on the consumer
				report of a consumer if—
								(A)the
				consumer—
									(i)is
				a victim of identity theft; and
									(ii)has filed a police report, investigative
				report, or complaint made to a police department with respect to the theft;
				or
									(B)the consumer is the recipient of a notice
				that a breach of data security has occurred with respect to information of the
				consumer that is required by law to be maintained securely and in
				confidence.
								(i)Limitation on
				Information Changes in Frozen Reports
							(1)In
				generalIf a security freeze is in place on the consumer report
				of a consumer, a consumer reporting agency may not change any of the following
				official information in that consumer report without sending a written
				confirmation of the change to the consumer within 30 days after the change is
				made:
								(A)Name.
								(B)Date of
				birth.
								(C)Social Security
				number.
								(D)Address.
								(2)Confirmation
								(A)In
				generalParagraph (1) shall not be construed as requiring written
				confirmation for technical modifications of a consumer’s official information,
				including name and street abbreviations, complete spellings, or transposition
				of numbers or letters.
								(B)Old and new
				addressesIn the case of an address change, the written
				confirmation shall be sent to both the new address and to the former
				address.
								(j)Certain Entity
				Exemptions
							(1)Aggregators and
				other agenciesThe provisions of subsections (a) through (h)
				shall not apply to a consumer reporting agency that acts only as a reseller of
				credit information by assembling and merging information contained in the data
				base of another consumer reporting agency or multiple consumer reporting
				agencies, and does not maintain a permanent data base of consumer information
				from which new consumer reports are produced.
							(2)Other exempted
				entitiesThe following entities shall not be required to place a
				security freeze in a consumer report under this section:
								(A)A check services
				or fraud prevention services company, which issues reports on incidents of
				fraud or authorizations for the purpose of approving or processing negotiable
				instruments, electronic funds transfers, or similar methods of payments.
								(B)A deposit account
				information service company, which issues reports regarding account closures
				due to fraud, substantial overdrafts, automated teller machine abuse, or
				similar negative information regarding a consumer, to inquiring depository
				institutions or other financial institutions for use only in reviewing a
				consumer request for a deposit account at the inquiring depository institution
				or other financial
				institution.
								.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect at
			 the end of the 6-month period beginning on the date of the enactment of this
			 Act.
			
